FILED
                                                                                  Mar 17 2016, 7:57 am

                                                                                      CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Ana M. Quirk                                              Gregory F. Zoeller
      Muncie, Indiana                                           Attorney General of Indiana
                                                                Frances Barrow
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Norma Jackson,                                            March 17, 2016
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                18A02-1508-MI-1075
              v.                                                Appeal from the Delaware Circuit
                                                                Court
      Indiana Adult Protective                                  The Honorable Linda Ralu Wolf,
      Services,                                                 Judge
      Appellee-Petitioner                                       Trial Court Cause No.
                                                                18C03-1504-MI-44



      Mathias, Judge.


[1]   Norma Jackson (“Jackson”) appeals a protective services order issued by the

      Delaware Circuit Court requiring her to receive twenty-four-hour care and

      supervision at a nursing facility. Jackson argues that Adult Protective Services

      (“APS”) failed to present sufficient evidence that she was an “endangered


      Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016                           Page 1 of 18
      adult” and that a life threatening emergency existed under Indiana Code section

      12-10-3-28.

[2]   We reverse and remand for proceedings consistent with this opinion.

                                         Facts and Procedural History


[3]   On April 9, 2015, while driving, Jackson hit a small pine tree across the street

      from her home. The accident caused extensive damage to Jackson’s vehicle,

      and it was towed away by a wrecking company. Jackson was not injured in the

      accident, but she could not remember what happened to her car the next day, so

      she called the police approximately twenty times asking for its location. The

      police explained to her that it was towed by a wrecking company. Jackson was

      clearly confused by this answer, and she continued to call the police about the

      location of her car. She eventually told the police that they had no right to tow

      her car. Jackson also repeatedly asked the police if her car had been repaired.

      and they responded that she would have to contact her insurance company

      about that.


[4]   After this incident, and because of Jackson’s repeated calls, on April 11, 2015,

      the Muncie Police Department decided to conduct a welfare check on Jackson.

      Jackson was eighty-one years old and living alone at this time.1 When the police

      arrived at her residence, Jackson would not let the officers in her home because




      1
          Jackson is now eighty-two years old.

      Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016   Page 2 of 18
      she did not know them. Through her locked screen door, the officers asked

      Jackson to name the day. Jackson responded that she did not have any need to

      keep track of the days. The officers also asked her to name the current mayor of

      Muncie, to which she responded, “Who cares.” Appellee’s App. p. 10. The

      police asked Jackson to name the current president of the United States, as well.

      Jacksons stated that she thought it was Barack Obama but was not sure if he

      was still President.


[5]   Based on this interaction, the officers believed that Jackson would benefit from

      a psychological evaluation. After an hour of talking to Jackson through the

      screen door, a helicopter flew overhead. When Jackson stepped out onto the

      porch to look at the helicopter, officers blocked her entry back into the home.

      The officers then loaded Jackson into the ambulance, and she was taken to IU

      Health/Ball Memorial Hospital. Jackson was admitted to the Gero-Psychiatric

      Unit of Meridian Services at the hospital.


[6]   That same day, Meridian Services submitted an application for emergency

      detention of a mentally ill and dangerous person which stated that Jackson had

      a “psychiatric disorder that substantially disturbed her thinking, feeling or

      behavior and impaired her ability to function.” Appellee’s App. p. 3. The

      application also indicated that Jackson was gravely disabled and in need of

      immediate restraint because of “increased confusion, poor tracking, substantial

      impairment in judgment/reasoning.” Id.




      Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016   Page 3 of 18
[7]   In the corresponding physician’s statement submitted to the mental health court

      on April 15, 2015, Doctor Abdulmalek Sadehh (“Dr. Sadehh”) stated that

      Jackson was suffering from a psychiatric disorder, specifically “Dementia NOS

      [not otherwise specified] most likely Alzheimer’s type.” Id. at 6. Dr. Sadehh

      also noted that Jackson had poor short-term memory, poor insight and

      impaired judgment, and was unable to manage some personal needs such as

      driving a car, managing finances, and living safely at home. Id. Dr. Sadehh also

      recommended that Jackson be placed in the custody, care, or treatment in an

      appropriate facility and suggested placement in the Meridian Services Gero-

      Psychiatric Unit for no more than ninety-days. The medical team was

      concerned that if Jackson returned home, she would not take her medication or

      let home health workers into her house. On April 17, 2015, the court granted

      the hospital’s application, and Jackson was placed under a temporary ninety-

      day commitment.


[8]   After Jackson was committed, Meridian Services contacted APS to assist

      placing Jackson in a nursing facility. Appellant’s App. p. 6. On April 27, 2015,

      Steve Sumner (“Sumner”) of APS filed a verified petition for emergency

      services. That same day, a hearing was held, and the trial court entered an order

      for emergency services, directing Jackson to be transported to The Woodlands

      Care Center (“The Woodlands”). The trial court scheduled a hearing on the

      petition for emergency services and to appoint a guardian ad litem and fiduciary

      conservator for May 8, 2015. After Jackson requested a continuance, a hearing

      was held on these matters on June 26, 2015.


      Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016   Page 4 of 18
[9]    After arriving at The Woodlands, Jackson was under the care of Doctor Lynn

       Valena (“Dr. Valena”). Dr. Valena observed that Jackson was forgetful and

       needed help taking her medication. Dr. Valena believed that Jackson would

       benefit from receiving twenty-four-hour care. She also noted that Jackson was

       in relatively good physical shape. A social worker at The Woodlands, Katie

       Lucas (“Lucas”), also agreed that Jackson had cognitive issues, making her a

       good candidate for services. Lucas specifically explained that Jackson is unable

       to identify the day of the week, so she does not know when to go to work, pay

       bills, or take out the trash. Certified nursing aide at The Woodlands, Athena

       Jackson,2 would sometimes remind Jackson where her room and bathroom

       were located and worried that if Jackson was sent home that she could not

       completely take care of herself. However, Jackson brushes her teeth, bathes,

       feeds, and dresses herself without any assistance from the nursing staff.

[10]   Jackson has no immediate family, but Jackson’s former sister-in-law, Lillian

       Pullins (“Pullins”), used to bring Jackson milk every so often. Pullins agreed

       that Jackson would not likely take her medication on her own but said that

       Jackson has done “good” over the years. Statement of Evidence p. 7.3 Pullins

       explained that when Jackson lived on her own she purchased her own




       2
           Athena Jackson is not in any way related to Norma Jackson.
       3
        Because a large portion of the transcript was “indiscernible” due to the tape recorder not containing an
       external microphone, Jackson filed a motion to certify statement of evidence on November 23, 2015. With
       no objections from APS, the trial court granted the motion the next day.

       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016                      Page 5 of 18
       groceries, paid off the mortgage on her house, and arranged for bills to be paid

       by her bank.

[11]   The trial court entered a protective services order on June 30, 2015, finding

       Jackson to be an endangered adult in need of protective services for twenty-

       four-hour care and supervision. The court ordered Jackson to remain at The

       Woodlands until a medical doctor determines that she is ready for discharge

       into a less restrictive environment. Jackson now appeals.

                                           Jackson’s Commitment


[12]   Although Jackson appeals the trial court’s protective services order determining

       that she was an endangered adult involved in a life threatening emergency, we

       begin our analysis with Jackson’s temporary commitment.


               Civil commitment is a significant deprivation of liberty that
               requires due process protections. Because everyone exhibits some
               abnormal conduct at one time or another, loss of liberty calls for
               a showing that the individual suffers from something more
               serious than is demonstrated by idiosyncratic behavior. The
               petitioner. . . is required to prove by clear and convincing
               evidence that the individual is: (1) mentally ill and (2) either
               dangerous or gravely disabled and that (3) commitment is
               appropriate. Ind. Code § 12-26-2-5(e). In order to carry its burden
               of proof, the petitioner is not required to prove that the individual
               is both dangerous and gravely disabled. However, there is no
               constitutional basis for confining a mentally ill person who is not
               dangerous and can live safely in freedom.


       Civil Commitment of W.S. v. Eskenazi Health, Midtown Cmty. Mental Health

       Ctr., 23 N.E.3d 29, 33 (Ind. Ct. App. 2014) (quoting M.L. v. Meridian
       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016   Page 6 of 18
       Servs., Inc., 956 N.E.2d 752, 755 (Ind. Ct. App. 2011) (quotation marks

       and some citations omitted), trans. denied.


[13]   Although we have not reviewed the transcript of the commitment hearing, the

       emergency detention application and physician’s statement was included in the

       record to support APS’s argument. See Appellee’s App. pp. 3, 6. In its

       application for emergency detention, Meridian Services alleged that Jackson

       needed to be committed because she was mentally ill and gravely disabled. Id.

       A mental illness is defined as a psychiatric disorder that substantially disturbs

       an individual’s thinking, feeling, or behavior and impairs the individual’s ability

       to function. Ind. Code § 12-7-2-130. Dr. Sadehh indicated that Jackson was

       mentally ill and diagnosed her with dementia NOS, most likely the Alzheimer’s

       type. Further, Dr. Saddeh expressed that Jackson was gravely disabled as

       defined in Indiana Code section 12-7-2-96:


               “Gravely disabled”, for purposes of IC 12-26, means a condition
               in which an individual, as a result of mental illness is in danger of
               coming to harm because the individual:


                                                         ***


                        (2) has a substantial impairment or an obvious
                        deterioration of that individual’s judgment, reasoning, or
                        behavior that results in the individual’s inability to
                        function independently.


[14]   Dr. Saddeh believed that Jackson was gravely disabled under Indiana Code

       section 12-7-2-96(2) because Jackson has “poor short-term memory, poor

       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016     Page 7 of 18
       insight and impaired judgment, and is unable to manage some personal needs

       such as driving a car, managing finances, and living safely at home.” See

       Appellee’s App. p. 6. Again, we have not been presented with the transcript

       from the commitment hearing, but we must emphasize that there is no

       constitutional basis for confining a mentally ill person who is not dangerous

       and can live safely in freedom. See Civil Commitment of W.S, 23 N.E.3d at 33.


[15]   After examining the evidence presented at the hearing on emergency services,

       we note that although Jackson undoubtedly suffers from cognitive impairment

       due to dementia, she is not dangerous and has been able to function safely.

       Before she was admitted to the Gero-Psychiatric Unit at Meridian Services,

       Jackson purchased her own groceries, cooked meals, bathed and dressed

       herself, brushed her teeth, took out the trash, and arranged for the bank to pay

       her bills. This same evidence might not have been presented at the commitment

       hearing, but because Jackson’s temporary commitment essentially was

       converted into an involuntary protective order, it is crucial to question whether

       Jackson’s underlying temporary commitment to the Gero-Psychiatric Unit was

       proper.

                               Jackson’s “Emergency” Protective Order


[16]   After Jackson was committed, Meridian Services contacted APS because they

       believed that Jackson needed nursing home services, which Meridian Services

       does not provide. To maneuver around the temporary commitment and provide

       Jackson with more extensive supervision and care, APS filed a verified petition


       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016   Page 8 of 18
       for emergency services on April 27, 2015, which the trial court granted the same

       day. The order for emergency services directed Jackson to be transported to The

       Woodlands. Given that Meridian Services referred Jackson to APS, the petition

       for emergency services relied on similar grounds as the emergency detention

       application.


[17]   Indiana Code section 12-10-3-28 outlines the process for obtaining an

       emergency protective order:


               (a) If:


                         (1) an alleged endangered adult does not or is unable to
                         consent to the receipt of protective services arranged by the
                         division or the adult protective services unit or withdraws
                         consent previously given; and


                         (2) the endangered adult is involved in a life threatening
                         emergency;


               the adult protective services unit, either directly or through the
               prosecuting attorney’s office of the county in which the alleged
               endangered adult resides, may petition the superior or circuit
               court in the county where the alleged endangered adult resides
               for an emergency protective order.


       (Emphasis added).


[18]   The emergency protective order must stipulate: (1) the objectives of the

       emergency protective order, (2) the least restrictive emergency protective

       services necessary to attain the objectives of the emergency protective order that

       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016      Page 9 of 18
       the endangered adult must receive, and (3) the duration during which the

       endangered adult must receive the emergency protective services. Ind. Code §

       12-10-3-28(d)(1)-(3). Specifically, under subsection (f):


               An emergency protective order issued under this section may not
               remain in effect for longer than:


                        (1) ten (10) days; or


                        (2) thirty (30) days if the adult protective services unit
                        shows the court that an extraordinary need exists that
                        requires the order to remain in effect for not more than
                        thirty (30) days.


       Further, subsection (g) provides:


               If at the expiration of an order the adult protective services unit
               determines that the endangered adult is in need of further
               protective services and the endangered adult does not consent to
               the receipt of the services, a petition may be filed under section
               21 of this chapter.


[19]   In its emergency services order issued on April 27, 2015, the trial court

       stipulated the objectives of the emergency protective order and the least

       restrictive emergency protective services necessary to attain the objectives of the

       order. However, regarding duration the order reads:

               Norma Jackson upon discharge from the Gero-Psychiatric Unit
               of Meridian Services [], shall be transported to The Woodlands
               Care Center [], where she can continue to receive 24 hour
               medical and day to day care, until such time when she can be
               released by the Court under a Court Order with a letter from her
       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016     Page 10 of 18
               medical doctor stating she is able and ready for discharge into a
               lesser restrictive environment.


       Appellant’s App. p. 10.

[20]   The language in the court’s order is at issue because the duration of the

       emergency services is indefinite. An emergency protection order may not

       remain in effect for more than ten days, or at most thirty days if APS can show

       that an extraordinary need for services exists. See Ind. Code § 12-10-3-28(f). The

       purpose of emergency services is to remedy a life-threatening emergency.

       Jackson exhibited signs of dementia, which alone is not a life-threatening

       emergency.4 In effect, the trial court entered an involuntary protective services

       order that is outlined in Indiana Code section 12-10-3-21. Under Indiana Code

       section 12-10-3-28(g), after an emergency services protective order expires, APS

       is required to file a petition under section 21 if it believes that the endangered

       adult is in further need of protective services. APS only filed a verified petition

       for emergency services here, but nevertheless, the court treated it like an

       involuntary protective services petition.


[21]   Furthermore, a hearing was held on June 26, 2015, on the emergency services

       petition. The trial court issued a protective services order on June 30, 2015,




       4
        We will address whether Jackson was involved in a life-threatening emergency in the sufficiency of the
       evidence section.

       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016                      Page 11 of 18
       which included the same language as the April 27, 2015 emergency services

       order:

                It is considered, ordered, adjudged, and decreed by the Court
                that [Jackson] remain in the care of The Woodlands Care Center
                [], until such time when she can be released by the Court under a
                Court Order with a letter from her medical doctor stating she is
                able and ready for discharge into a lesser restrictive environment.


       Appellant’s App. p. 15. The emergency services order required that Jackson

       remain at The Woodlands for seventy-four days before the protective services

       order was issued. The protective services extended Jackson’s placement at The

       Woodlands until a doctor approves her release. In reality, this means that

       Jackson could remain at the Woodlands for the remainder of her life.


[22]   This procedure caused Jackson to be detained against her will for over seventy

       days, when Indiana Code section 12-10-3-28(f) explicitly limits the duration of

       an emergency services protective order to thirty days, at most. Accordingly, the

       trial court erred by not stating a duration of thirty days or less in its emergency

       services order. APS then failed to file a petition under Indiana Code section 12-

       10-3-21 when they believed that Jackson was in need of continued protective

       services. As such, the trial court’s underlying protective services order is

       unauthorized by statute. After considering this well-meant but erroneous

       procedure, we now consider Jackson’s argument.




       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016   Page 12 of 18
                                         Sufficiency of the Evidence


[23]   Jackson argues that APS failed to prove by clear and convincing evidence that

       she was an “endangered adult” and that a life-threatening emergency existed

       under Indiana Code section 12-10-3-28. Specifically, Jackson asserts that she

       has been involuntarily detained and deprived of her liberty and property.

[24]   In reviewing the sufficiency of the evidence supporting a determination

       requiring clear and convincing evidence, we will consider only the evidence

       most favorable to the judgment and all reasonable inferences drawn therefrom.

       T.D. v. Eskenazi Health Midtown Cmty. Mental Health Ctr., 40 N.E.3d 507, 510

       (Ind. Ct. App. 2015) (citing Commitment of L.W. v. Midtown Cmty. Health Ctr.,

       823 N.E.2d 702, 703 (Ind. Ct. App. 2005)). To be “clear and convincing,” the

       existence of a fact must be probable. Id. (citing Lazarus Dep’t Store v. Sutherlin,

       544 N.E.2d 513, 527 (Ind. Ct. App. 1989)), reh’g denied, trans. denied. We will

       not reweigh the evidence or judge the credibility of witnesses. Id. (citing Civil

       Commitment of T.K. v. Dept. of Veterans Affairs, 27 N.E.3d 271, 273 (Ind. 2015)).

               A. Endangered Adult


[25]   Under Indiana Code section 12-10-3-28, for a trial court to enter an order for

       emergency protective services, clear and convincing evidence must exists that

       an individual is (1) an endangered adult, (2) a life threatening emergency exists,

       and (3) the endangered adult is in need of the proposed emergency services.

       Indiana code section 12-10-3-2(a) defines an “endangered adult” as:



       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016   Page 13 of 18
               An individual who is:


                        (1) at least eighteen (18) years of age;


                        (2) incapable by reason of mental illness, intellectual
                        disability, dementia, habitual drunkenness, excessive use
                        of drugs, or other physical or mental incapacity of
                        managing or directing the management of the individual’s
                        property or providing or directing the provision of self-
                        care; and


                        (3) harmed or threatened with harm as a result of:


                                 (A) neglect;


                                 (B) battery; or


                                 (C) exploitation of the individual’s personal services
                                 or property.


[26]   In its petition for emergency services, APS included as an exhibit the

       physician’s report that accompanied Meridian Services’ application for

       emergency detention, which indicated that Jackson was diagnosed with

       dementia NOS. See Appellee’s App. p. 6. At the hearing, APS presented

       evidence from Dr. Valena that Jackson scored a six out of ten on a mental

       status examination after arriving at The Woodlands. She also testified that

       Jackson is very forgetful and her short-term memory is compromised. APS also

       called a certified nursing aide who testified that sometimes Jackson has trouble




       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016     Page 14 of 18
       finding her room and bathroom at The Woodlands but does a great job taking

       care of herself.

[27]   After reviewing the evidence in the record, the trial court determined that

       Jackson was an “endangered adult.” Based on the evidence and circumstances,

       the finding that Jackson has dementia, which inhibits her ability to manage her

       property and self-care, is certainly probable. Therefore, we respect the trial

       court’s discretion and will not reweigh the evidence. However, in a society

       where more and more elder adults suffer from dementia, a life-threatening

       emergency is needed to justify restraint of such an elder adult’s liberty.

               B. Life Threatening Emergency


[28]   “Life Threatening Emergency” is defined by Indiana Code section 12-10-3-4 as:


               a situation in which: (1) a severe threat to life or health of an
               endangered adult exists; (2) immediate care or treatment is
               required to alleviate that threat; and (3) the endangered adult is
               unable to provide or obtain the necessary care or treatment.


[29]   We must first determine whether APS established that Jackson was in a

       situation with a severe threat to her life or health. Jackson was admitted to the

       Gero-Psychiatric Unit of Meridian Services after a series of events where she hit

       a small pine tree near her home, could not remember the location of her car,

       and called the police over twenty times attempting to locate the vehicle.

       Jackson was not injured in this accident, but the police determined that Jackson




       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016    Page 15 of 18
       would benefit from a psychological evaluation after conducting a welfare check

       at her home.

[30]   Until the car accident occurred, and arguably after, Jackson was self-sufficient

       despite the forgetfulness caused by her dementia. Jackson purchased groceries,

       cooked meals, took out the trash, authorized the bank to pay her bills, and

       practiced good personal hygiene. Based on these facts and circumstances, we

       cannot conclude that Jackson’s dementia at this stage and by itself, constitutes a

       severe threat to her life or health.


[31]   Even if Jackson’s dementia allegedly caused a severe threat to her life or health,

       the evidence indicates that immediate care or treatment was not required to

       alleviate the threat. Dr. Valena testified at the hearing that Jackson’s treatment

       includes taking Zyprexa and Depakote. She also stated that Jackson needs

       assistance taking her medication, that she needs twenty-four-hour care, and that

       she “may not be safe.” Statement of Evidence p. 6.


[32]   Jackson was not treated for any injuries related to the underlying auto accident.

       Rather, she was admitted to the Gero-Psychiatric Unit several days after the

       accident. While taking medication for memory issues may assist Jackson to

       function more coherently, it is not immediate treatment that alleviates a severe

       threat to her life or health.

[33]   Indiana Code section 12-10-3-28 seeks to provide emergency protective services

       to an endangered adult for a limited period of time. Here, Jackson may

       arguably be an endangered adult, but the treatment that Dr. Valena

       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016   Page 16 of 18
       recommended is long-term nursing home care, not immediate, emergency care.

       If APS believed that Jackson was in further need of care and treatment after the

       emergency protective services order expired, then it should have filed a petition

       under Indiana Code section 12-10-3-21. However, APS only filed a petition for

       emergency services.


[34]   Lastly, we assess whether Jackson is unable to provide or obtain the necessary

       care or treatment for herself. Before she was admitted to the hospital, Jackson

       was self-sufficient. She lived alone in her home, with no immediate family

       nearby, but as previously mentioned could and did care for herself, or requested

       help from others when she needed it.

[35]   Social worker Lucas testified that Jackson never knows the day of the week and

       needs to know the date so she can work, pay bills, and take out the trash.

       However, Lucas also conceded that Jackson did not work, had the bank pay her

       bills, and had no issues with trash accumulating in her home, so knowledge of

       the day of the week is not important to her health. Based on the record, it

       appears that the medical team at The Woodlands is most concerned that

       Jackson will not take her medication if she returns home.

[36]   Jackson testified at the hearing that she would take medicine if she needed it

       but does not like to take “a bunch of drugs.” Tr. p. 29. It is also worth noting

       that APS did not present any evidence at the hearing to show that Jackson’s

       memory or cognition has improved or is functioning at a higher level because

       she is taking these medications. For all of these reasons, we cannot conclude


       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016   Page 17 of 18
       that APS proved by clear and convincing evidence that Jackson’s dementia

       constituted a life-threatening emergency.

                                                        Conclusion


[37]   The trial court erred when it failed to stipulate a duration of thirty days or less

       for Jackson’s emergency services order under the authorizing statute.

       Notwithstanding this error, APS established by clear and convincing evidence

       that Jackson was an “endangered adult.” However, APS did not present

       sufficient evidence that Jackson was involved in a life-threatening emergency

       under Indiana Code section 12-10-3-28. We therefore reverse the trial court’s

       order and remand with instructions that the trial court release Jackson from The

       Woodlands and allow her to return to her home.


[38]   Reversed and remanded for proceedings consistent with this opinion.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 18A02-1508-MI-1075 | March 17, 2016   Page 18 of 18